Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this instance the claims are functional in nature and recite the limitation: ‘having a break tenacity greater than 7.5 g/den, and wherein the tenacity at 10% elongation of greater than 4.0 g/den.”   The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, (i.e. nylon staple fiber, so it is unclear whether the function requires some other structure or is simply a result of treating the materials in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
In this instance is it not clear if ways other than steam treating the fibers, a possible process limitation in an article claim, would lead to structures having the claimed strength.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is dependent on any one of claims 1 through 3, however claim 3 is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884).    
As to claim 1, Gauntt is directed to a monofilament of polyhexamethylene adipamide having a surface layer of reduced orientation relative to the core (Title).  The heavy denier polyamide monofils are produced by couple steps of spinning, quenching, drawing and winding.  There are two stages of drawing.  In the first stage, pressurized steam is used to deorient surface polymer and as a drawn assist (ABST).  
Gauntt teaches a first draw stage, where the quenched filament passes through a pressurized, surface-plasticizing, steam atmosphere and is orientation stretched to a draw ratio of at least 3.5 times. In the second draw stage, the filament passes through a radiant heat zone and is orientation stretched to a draw ratio of at least. 1.3 times. The total draw ratio in both stages is at least 5.5 times.
Gauntt teaches the first of two stages of drawing, wherein the filament is passed through a pressurized steam chamber which is defined by an elongated casing of square cross section that can be opened and closed for a string up. Typical ranges of first stage stretch processing conditions for 6-6 nylon involve steam pressures of 80-170 psig. (5.6-12.0 kg./cm2), preferably 100-130 psig. (7.0-9.1 kg./cm2), and steam quality may be selected from the range of from 40% 2).
Gauntt teaches an important aspect of this invention is the discovery that, with proper steaming conditions in the first stage, the filament can be stretched at least 1.3 times in the second stage without steam to achieve a further increase in straight tenacity while substantially retaining, or even increasing, loop tenacity. By deorienting the surface polymer in the first stage, filament breaks in the second stage can be reduced. Improper steaming in the first stage stretch results in a significant loss of loop tenacity and more frequent breaks upon further stretching.
Gauntt teaches the filament has a straight tenacity of 8.6 grams/denier and a loop tenacity of 4.1 grams/denier with 13.3% and 8.9% elongations, respectively, measured as described in U.S. Pat. No. 3,650,884,(Hanson).  Hanson teaches the method of testing and describes the tenacity is at break for both the straight and loop tenacities.  Hanson is not specific with regard to the measurement of elongation, so presumed that the elongation is measured at the time of break.
Gauntt differs and does not measure the tenacity at 10% elongation. Gauntt teaches the same material and higher tenacity fiber structure with a tenacity of 8.6 grams/denier which is greater than 7.5 grams/denier as claimed.  Additionally, Gauntt teaches the polyamide filament is produced by substantially the same method as Applicant, which requires application of steam during drawing.  As Gauntt teaches the same materials, structure of a fiber and substantially the same method of producing the polyamide filament, it is reasonable to presume that the tenacity at 10% elongation is inherent to Gauntt. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 

Gauntt differs and does not teach the filament is cut into a staple fiber.
Shridharani is directed to poly(hexamethyleneadipamide), commonly known as nylon 6,6, is used in various forms to manufacture a wide variety of useful products. In particular, nylon 6,6 can be spun into fibers for use in many different applications, including carpets, rugs, upholstery, apparel, sewing-thread, and heavy-duty industrial fabrics.  Shridharani teaches the fibers can be filament yarns, staple fibers, monofilament and strands.
It would have been obvious to one of ordinary skill in the art before the effective filing date to cut the high tenacity nylon 6,6 of Gauntt motivated to produce staple fibers as Shridharani teaches it is obvious to employ filament yarns or staple yarns.
As to claim 2, Gauntt teaches the filaments are nylon 66 as claimed (col. 2, lines 18-23). 
As to claim 4, Gauntt differs and does not teach a yarn.   Shridharani teach the nylon 66 is used for staple yarns.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form a yarn from a cut staple motivated to produce fabrics from yarns.
As to claim 10, Gauntt teaches a nylon 66 filament but differs and does not teach articles formed from the filaments.
Shridharani teach the nylon 66 is used for staple yarns. In particular, nylon 6,6 can be spun into fibers for use in many different applications, including carpets, rugs, upholstery, apparel, sewing-thread, and heavy-duty industrial fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the high tenacity filament of Gauntt in an article motivated to make articles such as carpets, rugs, upholstery, apparel that utilize a strong yarn.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 4900613) in view of Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884).
Green is directed to comfortable fabric of high durability.  Green teaches a woven fabric made from yarns of high modulus and low modulus discrete organic staple fibers and having good textile aesthetics and exceptionally high durability has now been discovered (ABST).  Green teaches blends of staple fibers of high modulus staple fibers such as poly(p-phenylene terephthalamide), PPD-T staples, cotton and nylon staple fibers.  The nylon fibers can be polyhexamethylene adipamide (col. 11, lines 43-55).  The blend is 25% PPD-T, 20% nylon 6,6 and 55% combed cotton.  Green teaches the fabric has high durability, abrasion resistance and soft hand (col. 12, lines 25-28).
Green differs and does not teach the tenacity of the nylon 6,6.
Gauntt in view of Shridharani teach a high tenacity useful for yarns and articles of carpet and apparel as noted in the rejection over claim 1.
As to claims 4-7, it would have been obvious to one of ordinary skill in the art before the effective filing date to blend the nylon 6,6 motivated to produce a high abrasion resistant yet soft fabric.

Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737) in view of Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884). 
Bloom is directed to a fabric made from a blend of nylon and cotton staple fibers which are referred to as NYCO fabrics.  Bloom teaches the high strength nylon staple fibers have a tenacity at break of at least 6.0 (ABST).  
Bloom differs and does not teach the tenacity of the nylon is greater than 7.5 g/den.

Gauntt differs and does not measure the tenacity at 10% elongation.  Gauntt teaches the same material and higher tenacity fiber structure with a tenacity of 8.6 grams/denier which is greater than 7.5 grams/denier as claimed.  Additionally, Gauntt teaches the polyamide filament is produced by substantially the same method as Applicant, which requires application of steam during drawing.  As Gauntt teaches the same materials, structure of a fiber and substantially the same method of producing the polyamide filament, it is reasonable to presume that the tenacity at 10% elongation is inherent to Gauntt. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a nylon fiber with the claimed tenacity at 10% elongation motivated by Gauntt which teaches a steam treatment while drawing the filaments produces a filament with a greater tenacity.
Wherein Gauntt does not explicitly teach the nylon 66 filament is cut into a staple, Shridharani is directed to poly(hexamethyleneadipamide), commonly known as nylon 6,6, is used in various forms to manufacture a wide variety of useful products. In particular, nylon 6,6 can be spun into fibers for use in many different applications, including carpets, rugs, upholstery, apparel, sewing-thread, and heavy-duty industrial fabrics.  Shridharani teaches the fibers can be filament yarns, staple fibers, monofilament and strands.

Bloom teaches the tenacity at 7% elongation and at break but does not measure the tenacity at 10% elongation.  Bloom in view of Gauntt teach the same materials and tenacity at break, it is reasonable to presume that the tenacity at 10% elongation is inherent to the combination.  As Gauntt teaches applying steam at the drawing stage produces a higher tenacity, it is reasonable to presume that the tenacity would be increased by using the process of producing the fiber as taught by Gauntt.
It further would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fiber of Gauntt in the yarn of Bloom motivated to produce a higher tenacity yarn.
As to claim 2, Bloom teaches the nylon can be nylon 6,6 [0022].
As to claim 4, Bloom in view of Gauntt teaches a yarn from the staple fiber of claim 1.
As to claims 5 and 6, Bloom teaches a blend of nylon 6,6 and cotton.  Bloom does not teach the tenacity fiber of claim 1.  Bloom teaches the production of an abrasion resistant nylon fabric of blended yarns.  Gauntt teaches the higher tenacity nylon.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to blend the higher tenacity nylon with the cotton staples motivated to produce a high tenacity abrasion resistant yarn and fabric.
As to claim 7, Bloom teaches a fabric produced from the nylon / cotton blended yarn.
As to claim 8, Bloom teaches the fabric is light weight with basis weights of 6.0 osy, and 5.25 osy [0065].
As to claim 10, Bloom in view of Gauntt teach a fabric produced from the fiber of claim 1.  A fabric is equated with an article of manufacture.

Response to Arguments
Applicant's amendments and arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant argues the 112(b) rejection and states that regarding functional language “a claim term is functional when it recites a feature “by what it does rather than by what it is”.  A claim recites functional language when it recites a feature by what is does rather than what it is.  Applicant submits that none of the claim features recite what the claim invention does.  
In response, the 35 USC 112(b) functional language rejection is based on the fact that there is not enough structure in the claim to determine whether the function of a “10% elongation is at least 4.0 g/den”.  The rejection is interpreting the function to be the elongation at 10% has a tenacity of 4.0 g/den as the function.  In this instant case, claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear.  Based on the claim, one of ordinary skill in the art cannot determine what structure, material or act in the claim performs the function.  In this case there is not enough structure or material to describe the tenacity at 10% elongation is 4 g/den.  Prior art nylon staple fibers could have this property or function, however, based Applicant’s specification, specific method steps and treatments change the property, yet those method steps are not claimed.  If the staple fiber consists of nylon or nylon 6,6 this material limitation is not provided in the claim.  Wherein this limitation may be considered or called a property, is it is interpreted as a function of when the fiber is elongation by 10% the tenacity is 4.0 g/den.  The claims do not require or limit the nylon staple fiber to a specific composition of nylon nor a staple fiber that consists of the nylon 
The specification is directed to a method of steam treating while drawing the nylon fiber which provides the recited limitations in claim 1, tenacity at 10% elongation is greater than 4.  However, these method steps are not claimed.  And the structure of the fiber is further not limited by composition nor structure.  
As there appears to be unexpected results in Table 1, an amendment to recite the steps, product-by-process limitations could be persuasive to overcome the rejection.  In summary, the claims do not provide clear boundaries of whether one of ordinary skill in the art can determine what structure or materials in the claim performs this function of having a tenacity of greater than 4 g/den at 10% elongation.  
Applicant argues the 35 USC 103 rejection over Gauntt, Shridharani and Hanson and states that the office action relies on Gauntt and Hanson to meet the tenacity feature and states that the loop tenacity at 8.9% and 13.3% elongation is 4.1 g/den and 8.6 g/den respectively. Applicant states that Gauntt and Hanson would likely be much greater than the claimed tenacity of at least 4.0 g/den since the tenacity at 8.9% elongation is already at 4.1 g/den and since both Gauntt and Hanson teach that the tenacity increases as the elongation increases.  The straight tenacity is 8.6 g/den which meets the claimed limitation. The straight tenacity at break is also at 13.3% elongation. 
In response, it is not clear what Applicant has concluded from the analysis because Gauntt teaches tenacity at about the same elongation of 10% is greater than 4 g/den which is what is claimed.  When the materials and structure match the prior art, then it is reasonable to presume the 
Applicant argues that Shridharani does not cure the deficiencies of Gauntt and Hanson because Shridharani teaches in Table II(b) that the tenacity is 2.48 g/den at 46% elongation, which is greater than the claimed 10% elongation and less than the claimed tenacity of at least 4.0 g/den.  
Shridharani is relied upon for teaches the filament is cut into a staple fiber as claimed and that it would have been obvious to cut a filament into a staple.  Shridharani was not intended to provide evidence that the nylon with the claimed tenacity.
Applicant argues the rejection of claims 4-7 over Gauntt, Shridharani, Hanson and Green and states the claims are distinguished from claim 1 by virtue of their dependencies.  As the rejection over claim 1 is maintained for the reasons noted above, the rejections over claims 4-7 are similarly maintained.  Green is the primary reference and relied upon for teaching the claimed feature of a spun yarn of nylon staple fiber.  As Green does not teach the tenacity, Gauntt teaches the claim tenacity is known and it would have been obvious to employ a high tenacity fiber in the spun yarn motivated to improve the strength of the yarn.
Applicant argues the rejection of claims 1, 2, 4-8 and 10 over Bloom, Gauntt, Shridharani and Hanson.  Applicant argues that Bloom does not teach the claimed features of a fiber having a tenacity greater than 7.5 g/den and tenacity at 10% elongation is at least 4 g/den.  
In response, Bloom is directed to a NYCO fabric with nylon staple fibers that have a tenacity of 6.0 g/den.  Gauntt teaches that it is known to produce higher tenacity 
It is noted that Applicant’s specification appears to disclose an unexpected result of applying the methods disclosed to the nylon fibers which improves the tenacity.  An amendment which incorporates the claimed method steps and composition could be persuasive to overcome the prior art.  
 The previous office action is revised per the amendment and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.